Order unanimously reversed without costs and petition dismissed. Memorandum: Neither the order to show cause nor the petition included the objector as a party and, therefore, should have been dismissed by the trial court (Matter of Gadsen v Board of Elections, 57 NY2d 751 [1982]). Moreover, the validation proceeding was not timely commenced under section 16-102 of the Election Law (Matter of Pell v Coveney, 37 NY2d 494 [1975]). Finally, petitioners did not comply with section 16-116 of the Election Law, which requires a verified petition in order to commence a special proceeding (Matter of Goodman v Hayduk, 45 NY2d 804; Matter of Callahan v Russo, 123 AD2d 518). (Appeals from order of Supreme Court, Erie County, Sedita J. — Election Law.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ. (Order entered Aug. 26, 1988.)